DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 Apr 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the vibration mechanism including “a pin interconnecting the collar with the handle, wherein the pin retains a position of the collar on the first end portion of the handle.” It is unclear if the “pin” recited in claim 2 corresponds to the “lower placed pin” of claim 1, the retainer of claim 1, or some additional pin. Applicant’s specification alternatively refers to both the retainer 143 and lower placed pin 144 as a pin (original specification [0098], [0100]). For the purposes of this examination, the “pin” described in claim 2 will be interpreted as further limiting the lower placed pin, as this appears to be applicant’s intent. 
Regarding claim 7, the claim recites the collar “formed from a metal-based material.” This limitation appears in claim 1, making it unclear how the metal-based material of claim 7 is meant to further limit the material of claim 1. It appears that this limitation is unintentionally repeated in claim 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al (US 2009/0078090, previously cited) in view of Deros et al (US 2006/0021473, previously cited) and further in view of Chen (US 7107874, previously cited).
Regarding claim 1, Halder teaches a hand operated striking tool comprising a handle (3) having a first end portion (figs 3 and 4 at top) and a second end portion (figs 3 and 4 at bottom), wherein the second end portion defines a user interface portion of the handle; a tool head (2) defining a hole (4); and a vibration reduction mechanism (elements 5-7) positioned on or near the first end portion of the handle, wherein at least part of the vibration reduction mechanism is disposed between the handle and the tool head, wherein the vibration reduction mechanism fits substantially within the hole of the tool head to form an intermediary between the tool head and the handle (shown in figs 3 and 4), and wherein the vibration reduction mechanism includes: a collar (7) coupled to the handle, the collar is formed of a metal-based material 
Regarding claim 2, Halder, as modified, teaches all the elements of claim 1 as described above. Deros further teaches the lower placed pin (see 112b rejection above) interconnecting the collar with the handle (fig 13), wherein the pin retains a position of the collar on the first end portion of the handle (function achieved when the lower placed pin is applied to the tool of Halder as detailed in the rejection of claim 1 above). 
Regarding claim 4, Halder, as modified, teaches all the elements of claim 1 as described above. Halder as modified further teaches the gap decouples the tool head from the handle (Halder fig 3; the gap (from Chen) surrounding pin 16 further decouples the head from the handle). 
Regarding claim 6, Halder, as modified, teaches all the elements of claim 4 as described above. Halder does not teach the retainer includes a rivet. Deros further teaches the retainer can be any of several interchangeable elements including a rivet ([0007]). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to replace the pin of Halder with the rivet of Deros as these are known interchangeable elements achieving the predictable result of fastening the handle and head of the striking tool together as taught by Deros ([0007]). 
Regarding claim 7, Halder, as modified, teaches all the elements of claim 1 as described above. Halder further teaches the collar extends towards the user interface portion of the 
Regarding claim 8, Halder teaches a hand operated striking tool comprising a handle (3) having a user interface portion (figs 3 and 4 at bottom); a tool head (2) defining a tapered hole (4); and a vibration reduction mechanism (elements 5-7), positioned in between the tool head and the handle (shown in figs 3 and 4), wherein the vibration reduction mechanism fits substantially within the hole of the tool head (fig 4, entirety of hole 4 is filled by the vibration reduction mechanism) and wherein the vibration reduction mechanism includes: a collar (7), the collar is formed of a metal-based material ([0024]) to have a tube configuration and extends towards the user interface portion (fig 3; see tube-like interior of collar 7 extending downward); a pin (16) coupled to the collar and to the handle; and at least one sleeve (5, 6) interposed over the collar, wherein an outer sleeve (5, 6) of the at least one sleeve engages with the tapered hole of the tool head (fig 4). Halder does not teach the pin extending at least partly through the tool head and arranged entirely within the hole of the tool head or a lower placed pin proximate the user interface portion engaging the handle and collar. Deros teaches a hand operated striking tool including a pin (1070; fig 13) extending partly through the tool head and arranged entirely within the hole of the tool head (fig 13; topmost retainer 1070 arranged entirely within hole of tool head between head elements 1020 and 1040) and a lower placed pin (bottommost pin 1070) proximate the user interface portion and engaging the handle (1002) and collar (engaging handle and elements 1050, 1060 corresponding to collar of Halder). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to extend the handle into the tool head, arrange the pin of Halder entirely 
Regarding claim 13, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the outer sleeve includes one or more circumferential ridges that securable engage with the tool head (fig 3; corresponding to ridges 11; [0025]).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder, Chen and Deros as applied to claim 8 above, and further in view of Descamps et al (US 2014/0230616, cited by applicant).
Regarding claim 9, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the tapered hole has a first taper angle and a second taper angle (fig 3; see tapers formed a top of hole 4 and at ridges 11), wherein the first taper angle is different form the second taper angle (as shown in fig 3). Halder does not teach a first sleeve 
Regarding claim 10, Halder, as modified, teaches all the elements of claim 9 as described above. Halder further teaches an outer profile of the outer sleeve is tapered and includes a first outer sleeve taper angle that transitions to a second outer sleeve taper angle, wherein the first outer sleeve taper angle substantially matches the first taper angle of the tapered hole, and wherein the second outer sleeve taper angle substantially matches the second taper angle of the tapered hole (fig 3; the outer sleeve matches the multiple tapers of the hole).
Regarding claims 11 and 12, Halder, as modified, teaches all the elements of claim 9 as described above. Halder does not teach a specific durometer value of the first sleeve or outer sleeve. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A). Descamps teaches the hardness of the first and outer sleeves can be between 50 and 80 shore A and 35-50 Shore A, which overlap the claimed ranges. Further, Descamps teaches the hardness of the sleeves can be chosen to attenuate vibratory waves. Since the hardness of the sleeves is known as a results effective variable effecting the attenuation of vibratory waves, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at the claimed hardness ranges through routine .
Response to Arguments
Applicant's arguments filed 19 Apr 20201 have been fully considered but they are not persuasive. Applicant argues that Halder does not teach the claimed gap filled with a sleeve material. However, Halder is not relied upon to teach this limitation. As detailed above, Chen renders this limitation obvious. Applicant further argues that Halder and Chen do not teach the newly claimed lower placed pin. However, the newly relied upon Deros reference (cited 7 Jul 2020) teaches this limitation as detailed in the rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723